DETAILED ACTION
This office action is responsive to request for continued examination filed on January 4, 2021 in this application Mola, U.S. Patent Application No. 16/358,194 (Filed March 19, 2019) (“Mola”).  Claims 1 – 20 were pending.  Claims 1, 11, and 20 are amended.   Claims 2 and 12 are cancelled.  Claims 1, 3 – 11, and 13 – 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on January 4, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/16/2020, 11/3/2020, 11/23/2020, 12/16/2020, 1/4/2021, 3/8/2021, 5/3/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  The references listed therein have been considered, and placed in the application file.

Response to Arguments
1.	With respect to Applicant’s argument on pg. 9 of the Applicant’s Remarks (“Remarks”) stating that the amended claims distinguish over the double patenting rejections, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC § Double Patenting.  
Davies teaches multiple different code paths within the same program, a first debugging testing session which gathers a first trace of code coverage data, identifying one or more additional code paths that were not previously tested, and testing the additional code paths by modifying and then using the trace to execute the tests on the additional code paths.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.   Therefore, the double patenting rejections are maintained.
2.	With respect to Applicant’s argument on pgs. 10 – 12 of the Remarks stating that the prior art fails to teach generating one or more synthetic inputs that cause a branch to be taken during an emulated execution that was not taken during the one or more recorded executions, thus causing the executable instructions of the first code path to be executed during the emulated execution, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103 § Claim 1.  Prior art reference Davies teaches multiple different code paths within the same program, a first debugging testing session which gathers a first trace of code coverage data, identifying one or more additional code paths that were not previously tested, and testing the additional code paths by modifying and then using the trace to execute the tests on the additional code paths.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  Therefore the prior art teaches modifying the inputs to execute additional code paths .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
1.	Claims 1, 11, and 20 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipates the claims of the instant Application, as  which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
In addition, the limitations “code path …including generating one or more synthetic inputs that cause a branch to be taken during the emulated execution that was not taken during the one or more recorded executions, in order to cause the one or more second executable instructions to be executed during the emulated execution;” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which teaches that where first and second codes are two different code paths within the same program, a first debugging testing session Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
16/358,221
16/358,194
1. A method, implemented at a computer system that includes one or more processors and a memory, for emulating execution of second executable code using trace data gathered during execution of first executable code, the method comprising:

accessing a replayable recorded execution of a prior execution of first executable code, the replayable recorded execution including one or more inputs that were consumed by one or more first executable instructions during the prior execution of the first executable code; 

emulating execution of the second executable code using the one or more inputs from the replayable recorded execution; …
1, 11, 20. A method, implemented at a computer system that includes one or more processors and a memory, for using synthetic inputs during an emulated execution from a recorded execution to reach a code path not recorded in the recorded execution, the method comprising: 
accessing one or more recorded executions of an executable entity, the one or more recorded executions including recorded inputs that were consumed during one or more prior executions of the executable entity;…


emulating execution of one or more first executable instructions using the recorded inputs to reach an execution point preceding the one or more code paths;  … and based on use of the one or more synthetic inputs, emulating execution of the one or more second executable instructions.


Claims 3 and 13 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more recorded executions comprise at least one of a live execution of the executable entity or an emulated execution of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 4 and 14 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising recording the emulated execution of the Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known
Claims 5 and 15 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein identifying the one or more code paths for which there is no recorded execution coverage in the one or more recorded executions comprises identifying the one or more code paths based on one or more of a control flow coverage analysis or a basic block coverage analysis” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which discloses that a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. 
Claims 6 and 16 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the control flow coverage analysis considers combinations of control flow patterns, and wherein the control flow coverage analysis trims a search space based on a sliding window over control flow statements” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which discloses that a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
Claims 7 and 17 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 8 and 18 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein emulating execution of the one or more first executable instructions using the recorded inputs comprises substituting code of the first version of the executable entity with code of the second version of the executable entity” which would be Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 9 and 19 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more second executable instructions are present in the second version of the executable entity, but not the first version of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising classifying one or more outputs resulting from the emulated execution of the one or more second executable instructions using the one or more synthetic inputs” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2.	Claims 1, 11, and 20 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipates the claims of the instant Application, as shown below, with the exception of the limitations “based on the one or more recorded executions, identifying one or more code … for which there is no recorded execution coverage in the one or more recorded executions; and emulating execution of the identified one or more code … using one or more synthetic inputs, including:… generating the one or more synthetic inputs, which would cause one or more second executable instructions of the one or more code … to be executed” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to 
In addition, the limitations “code path …including generating one or more synthetic inputs that cause a branch to be taken during the emulated execution that was not taken during the one or more recorded executions, in order to cause the one or more second executable instructions to be executed during the emulated execution;” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which teaches that where first and second codes are two different code paths within the same program, a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
16/459,899
16/358,194
1. A method, implemented at a computer system that includes one or more processors and a memory, for transforming input data to enable execution of second executable code using trace data gathered during execution of first executable code, the method comprising: 

accessing a replayable recorded execution of a prior execution of first executable code, the 

emulating execution of the second sequence of executable instructions using the stored data of the at least one input, …

accessing one or more recorded executions of an executable entity, the one or more 


emulating execution of one or more first executable instructions using the recorded inputs to reach an execution point preceding the one or more code paths;  … and based on use of the one or more synthetic inputs, emulating execution of the one or more second executable instructions.


Claims 3 and 13 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more recorded executions comprise at least one of a live execution of the executable entity or an emulated execution of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to 
Claims 4 and 14 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising recording the emulated execution of the one or more second executable instructions” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known
Claims 5 and 15 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein identifying the one or more code paths for which Davies (see infra) which discloses that a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
Claims 6 and 16 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the control flow coverage analysis considers combinations of control flow patterns, and wherein the control flow coverage analysis trims a search space based on a sliding window over control flow statements” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which discloses that a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
Claims 7 and 17 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more recorded executions record a first version of the executable entity, and wherein identifying the one or more code paths for which there is no recorded execution coverage comprises identifying the one or more code paths in a second version of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known 
Claims 8 and 18 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein emulating execution of the one or more first executable instructions using the recorded inputs comprises substituting code of the first version of the executable entity with code of the second version of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 9 and 19 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising classifying one or more outputs resulting from the emulated execution of the one or more second executable instructions using the one or more synthetic inputs” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
3.	Claims 1, 11, and 20 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipates the claims of the instant Application, as shown below, with the exception of the limitations “based on the one or more recorded executions, identifying one or more code … for which there is no recorded execution coverage in the one or more recorded executions; and emulating execution of the identified one or more code … using one or more synthetic inputs, including:… generating the one or more synthetic inputs, which would cause one or more second executable instructions of the one or more code … to be executed” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
In addition, the limitations “code path …including generating one or more synthetic inputs that cause a branch to be taken during the emulated execution that was not taken during the one or more recorded executions, in order to cause the one or more second executable instructions to be executed during the emulated execution;” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which teaches that where first and second codes are two different code paths within the same program, a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
16/459,879
16/358,194
1. A method, implemented at a computer system that includes one or more processors 

accessing a replayable recorded execution of a prior execution of first executable code, the replayable recorded execution storing data of at least one input that was consumed by a first sequence of executable instructions during the prior execution of the first executable code; 

emulating execution of the second sequence of executable instructions using the stored data of the at least one input,…

accessing one or more recorded executions of an executable entity, the one or more recorded executions including recorded inputs that were consumed during one or more prior executions of the executable entity;…


emulating execution of one or more first executable instructions using the recorded inputs to reach an execution point preceding the one or more code paths;  … and based on use of the one or more synthetic inputs, emulating execution of the one or more second executable instructions.


Claims 3 and 13 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more recorded executions comprise at least one of a live execution of the executable entity or an emulated execution of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 4 and 14 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising recording the emulated execution of the one or more second executable instructions” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the 
Claims 5 and 15 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein identifying the one or more code paths for which there is no recorded execution coverage in the one or more recorded executions comprises identifying the one or more code paths based on one or more of a control flow coverage analysis or a basic block coverage analysis” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which discloses that a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
Claims 6 and 16 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, Davies (see infra) which discloses that a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
Claims 7 and 17 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more recorded executions record a first version of the executable entity, and wherein identifying the one or more code paths for which there is no recorded execution coverage comprises identifying the one or more code paths in a second version of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 8 and 18 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein emulating execution of the one or more first executable instructions using the recorded inputs comprises substituting code of the first version of the executable entity with code of the second version of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known technique to modify traces to run on 
Claims 9 and 19 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more second executable instructions are present in the second version of the executable entity, but not the first version of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
4.	Claims 1, 11, and 20 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipates the claims of the instant Application, as shown below, with the exception of the limitations “based on the one or more recorded executions, identifying one or more code … for which there is no recorded execution coverage in the one or more recorded executions; and emulating execution of the identified one or more code … using one or more synthetic inputs, including:… generating the one or more synthetic inputs,  which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
In addition, the limitations “code path …including generating one or more synthetic inputs that cause a branch to be taken during the emulated execution that was not taken during the one or more recorded executions, in order to cause the one or more second executable instructions to be executed during the emulated execution;” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which teaches that where first and second codes are two different code paths within the same program, a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the 
16/460,113
16/358,194
1. A method, implemented at a computer system that includes one or more processors and a memory, for emulating execution of second executable code… using trace data gathered during execution of first executable code…, the method comprising: 

accessing a replayable recorded execution of a prior execution of first executable code…, the replayable recorded execution storing data of at least one input that was consumed by a first sequence of executable instructions… during the prior execution of the first executable code; 
emulating execution of the second sequence of executable instructions using the stored data of the at least one input, …
1, 11, 20. A method, implemented at a computer system that includes one or more processors and a memory, for using synthetic inputs during an emulated execution from a recorded execution to reach a code path not recorded in the recorded execution, the method comprising: 
accessing one or more recorded executions of an executable entity, the one or more recorded executions including recorded inputs that were consumed during one or more prior executions of the executable entity;…



emulating execution of one or more first executable instructions using the recorded inputs to reach an execution point preceding the one or more code paths;  … and based on use of the one or more synthetic inputs, emulating execution of the one or more second executable instructions.


Claims 3 and 13 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 4 and 14 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising recording the emulated execution of the one or more second executable instructions” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known
Claims 5 and 15 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein identifying the one or more code paths for which there is no recorded execution coverage in the one or more recorded executions comprises identifying the one or more code paths based on one or more of a control flow coverage analysis or a basic block coverage analysis” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which discloses that a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to 
Claims 6 and 16 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the control flow coverage analysis considers combinations of control flow patterns, and wherein the control flow coverage analysis trims a search space based on a sliding window over control flow statements” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which discloses that a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
Claims 7 and 17 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more recorded executions record a first Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 8 and 18 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein emulating execution of the one or more first executable instructions using the recorded inputs comprises substituting code of the first version of the executable entity with code of the second version of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 9 and 19 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more second executable instructions are present in the second version of the executable entity, but not the first version of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to 
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising classifying one or more outputs resulting from the emulated execution of the one or more second executable instructions using the one or more synthetic inputs” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
5.	Claims 1, 11, and 20 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  
16/541,647
16/358,194
1. A method, implemented at a computer system that includes one or more processors and a memory, for using synthetic inputs to determine if different versions of executable code execute equivalently, the method comprising: 

accessing a first version of executable code, and accessing a second version of executable code; accessing one or more recorded executions recording one or more prior executions of one or both of the first version of the executable code or the second version of the executable code;

based on the one or more recorded executions, identifying a first code path in the first version of the executable code for which there is no recorded execution coverage in the one or more recorded executions;







identifying a second code path in the second version of the executable code that maps to the identified first code path in the first version of the executable code; generating one or more synthetic inputs for exercising the first code path, the one or more synthetic inputs selected to cause executable instructions of the first code path to be executed, including generating one or more 





accessing one or more recorded executions of an executable entity, the one or more recorded executions including recorded inputs that were consumed during one or more prior executions of the executable entity;


based on the one or more recorded executions, identifying, within executable instructions of the executable entity, one or more code paths consuming one or more corresponding inputs, a recording of which the recorded inputs lack, such that there is no recorded execution coverage of the one or more code paths in the one or more recorded executions; and

using one or more synthetic inputs to emulate execution of the identified one or more code paths within the executable instructions of the executable entity for which there is no recorded execution coverage, including: emulating execution of one or more first executable instructions of the executable entity using the recorded inputs to reach an execution point preceding the one or more code paths for which there is no recorded 



Claims 3 and 13 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more recorded executions comprise at least one of a live execution of the executable entity or an emulated execution of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 4 and 14 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising recording the emulated execution of the one or more second executable instructions” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been 
Claims 5 and 15 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein identifying the one or more code paths for which there is no recorded execution coverage in the one or more recorded executions comprises identifying the one or more code paths based on one or more of a control flow coverage analysis or a basic block coverage analysis” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which discloses that a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
Claims 6 and 16 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the Davies (see infra) which discloses that a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
Claims 7 and 17 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more recorded executions record a first version of the executable entity, and wherein identifying the one or more code paths for which there is no recorded execution coverage comprises identifying the one or more code paths in a second version of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 8 and 18 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein emulating execution of the one or more first executable instructions using the recorded inputs comprises substituting code of the first version of the executable entity with code of the second version of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with 
Claims 9 and 19 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more second executable instructions are present in the second version of the executable entity, but not the first version of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
6.	Claims 1, 11, and 20 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/552,143.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘143 Application anticipates the claims of the instant Application, as shown below, with the exception of the limitations “based on the one or more recorded executions, identifying one or more code … for which there is no recorded execution coverage in the one or more recorded executions; and emulating execution of the identified one or more code  which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘143 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
In addition, the limitations “code path …including generating one or more synthetic inputs that cause a branch to be taken during the emulated execution that was not taken during the one or more recorded executions, in order to cause the one or more second executable instructions to be executed during the emulated execution;” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which teaches that where first and second codes are two different code paths within the same program, a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been 
16/552,143
16/358,194
1. A method, implemented at a computer system that includes one or more processors and a memory,… the method comprising: 
identifying second executable code that includes a second function that generates an output, the second function being associated with a proposed behavioral change that specifies a mapping between an input to the second function and a proposed output of the second function when the second function is provided with the input; 

accessing first executable code that includes a first function; accessing a recorded execution recording an execution of the first function;… identifying the first function as a client function that consumes the generated output of the second function;

emulating execution of the first function in view of the proposed behavioral change associated with the second function, including using the specified proposed output as an input to the first function; …
1, 11, 20. A method, implemented at a computer system that includes one or more processors and a memory, for using synthetic inputs during an emulated execution from a recorded execution to reach a code path not recorded in the recorded execution, the method comprising: 



accessing one or more recorded executions of an executable entity, the one or more recorded executions including recorded inputs that were consumed during one or more prior executions of the executable entity;…


emulating execution of one or more first executable instructions using the recorded inputs to reach an execution point preceding the one or more code paths;  … and based on use of the one or more synthetic inputs, emulating execution of the one or more second executable instructions.


Claims 3 and 13 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/552,143.  Although the Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘143 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 4 and 14 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/552,143.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘143 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising recording the emulated execution of the one or more second executable instructions” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘143 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known
Claims 5 and 15 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/552,143.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘143 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein identifying the one or more code paths for which there is no recorded execution coverage in the one or more recorded executions comprises identifying the one or more code paths based on one or more of a control flow coverage analysis or a basic block coverage analysis” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which discloses that a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘143 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to 
Claims 6 and 16 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/552,143.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘143 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the control flow coverage analysis considers combinations of control flow patterns, and wherein the control flow coverage analysis trims a search space based on a sliding window over control flow statements” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which discloses that a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘143 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
Claims 7 and 17 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/552,143.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘143 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more recorded executions record a first Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘143 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 8 and 18 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/552,143.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘143 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein emulating execution of the one or more first executable instructions using the recorded inputs comprises substituting code of the first version of the executable entity with code of the second version of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘143 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 9 and 19 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/552,143.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘143 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more second executable instructions are present in the second version of the executable entity, but not the first version of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘143 Application for the purpose of using a known technique to 
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/552,143.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘143 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising classifying one or more outputs resulting from the emulated execution of the one or more second executable instructions using the one or more synthetic inputs” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘143 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claims 1, 11, and 20 are rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not  which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
In addition, the limitations “code path …including generating one or more synthetic inputs that cause a branch to be taken during the emulated execution that was not taken during the one or more recorded executions, in order to cause the one or more second executable instructions to be executed during the emulated execution;” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of Davies (see infra) which teaches that where first and second codes are two different code paths within the same program, a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
10,949,332
16/358,194
1. A method, implemented at a computer system that includes one or more processors and a memory, for using a recorded execution to determine whether a function-internal load modification affects one or more outputs of a traced function, the method comprising: 


accessing a recorded execution comprising trace data tracing a prior execution of at least a portion of executable code of an executable entity, the trace data enabling replay of the prior execution the portion of the executable entity; identifying a function within the traced portion of executable code of the executable entity, the function comprising a sequence of executable instructions, the function consuming zero or more inputs and producing one or more outputs; based on the trace data, determining one or more traced output data values that were produced by a traced instance of the function during the prior execution; identifying, within the sequence of executable 

 emulating execution of the function in reliance on the trace data, including: substituting a traced memory value loaded by the at least one executable instruction during the traced instance of the function with a different memory value; and producing one or more emulated output data values for the one or more outputs; determining if there is a difference between the one or more traced output data values and the one or more emulated output data values; and based on there being a difference between the one or more traced output data values and the one or more emulated output data values, generating a notification at a user interface or to a software component.

accessing one or more recorded executions of an executable entity, the one or more recorded executions including recorded inputs that were consumed during one or more prior executions of the executable entity;…











emulating execution of one or more first executable instructions using the recorded inputs to reach an execution point preceding the one or more code paths;  … and based on use of the one or more synthetic inputs, emulating execution of the one or more second executable instructions.


Claims 3 and 13 are rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more recorded executions comprise at least one of a live execution of the executable entity or an emulated execution of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 4 and 14 are rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising recording the emulated execution of the one or more second executable instructions” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the 
Claims 5 and 15 are rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein identifying the one or more code paths for which there is no recorded execution coverage in the one or more recorded executions comprises identifying the one or more code paths based on one or more of a control flow coverage analysis or a basic block coverage analysis” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which discloses that a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
Claims 6 and 16 are rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the control flow coverage analysis considers combinations of control flow Davies (see infra) which discloses that a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
Claims 7 and 17 are rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more recorded executions record a first version of the executable entity, and wherein identifying the one or more code paths for which there is no recorded execution coverage comprises identifying the one or more code paths in a second version of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 8 and 18 are rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein emulating execution of the one or more first executable instructions using the recorded inputs comprises substituting code of the first version of the executable entity with code of the second version of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to modify traces to run on alternate versions of program 
Claims 9 and 19 are rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more second executable instructions are present in the second version of the executable entity, but not the first version of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 10 is rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.


Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 3 – 11, and 13 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindo, United States Patent Application Publication No. 2009/0133033 (Published May 21, 2009, filed November 21, 2007) (“Lindo”), in view of Lindo et al., United States Patent No. 7,506,318  (Patented March 17, 2009, filed June 28, 2005) (“Lindo2”) and Davies et al., United States Patent No. 10,248,549  (Patented April 2, 2019, filed November 2, 2017) (“Davies”).  

Claims 1, 11, and 20
With respect to claims 1, 11, and 20 Lindo teaches the invention as claimed including a method, implemented at a computer system that includes one or more processors and a memory, comprising: 
accessing one or more recorded executions of an executable entity, the one or more recorded executions including recorded inputs that were consumed during one or more prior executions of the executable entity; {An execution trace of a first version of a code is recorded, including the inputs consumed by the code, the memory, and register values.  Lindo at ¶¶ 0083 - 0086, 0092, 0109, & 0189.}
emulating execution of one or more first executable instructions of the executable entity using the recorded inputs to reach an execution point preceding the one or more code … for which there is no recorded execution coverage; {After the trace is recorded a second code, such as a modified version of the first code, may be emulated using the inputs Lindo at ¶¶ 0092, 0083 – 0086, & 0240.}
However, Lindo does not explicitly teach the limitation:
based on the one or more recorded executions, identifying, within executable instructions of the executable entity, one or more code … consuming one or more corresponding inputs, a recording of which the recorded inputs lack, such that there is no recorded execution coverage of the one or more code … in the one or more recorded executions; and using one or more synthetic inputs to emulate execution of the identified one or more code … within the executable instructions of the executable entity for which there is no recorded execution coverage, including:… generating the one or more synthetic inputs, that are structured to be used as the one or more corresponding inputs to cause one or more second executable instructions of the executable entity that correspond to the one or more code … to be executed …and based on use of the one or more synthetic inputs, emulating execution of the one or more second executable instructions of the executable entity.  {Lindo2 does teach this limitation.  Lindo2 teaches that method for using recorded execution traces to debug a second version of a code, as taught in Lindo includes where the method to replay the recorded execution traces determines the second version of the code requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  Additionally, a variety of other modifications to the originally recorded inputs may be made such as asynchronous callbacks may be modified to occur “at a same Id. at col. 5 ll. 12 – 20; id. at col. 11 – 21.
Lindo and Lindo2 are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to debug software versions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine using recorded execution traces to debug a second version of a programs, as taught in Lindo with where replay of the trace is slightly modified to interoperate properly with the second version, as taught in Lindo2.  Lindo2 teaches that modifications allow the recorded trace to be used in subsequent runs.  Id. at col. 11 ll. 43 – 60.  Therefore, one having ordinary skill in the art would have been motivated to combine using recorded execution traces to debug a second version of a programs, as taught in Lindo with where replay of the trace is slightly modified to interoperate properly with the second version, as taught in Lindo2, for the purpose of using a known technique to modify traces to run on alternate versions of program codes with a method that runs previously recorded traces on updated versions of program codes.}
However, Lindo and Lindo2 do not explicitly teach the limitation:
[identifying and emulating execution of code] path …including generating one or more synthetic inputs that cause a branch to be taken during the emulated execution that was not taken during the one or more recorded executions, in order to cause the one or more second executable instructions to be executed during the emulated execution; {Davies does teach this limitation.  Davies teaches that method for using recorded execution traces to debug a second version of a code, as taught in Lindo and Lindo2 includes where the first and Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.
Lindo, Lindo2, and Davies are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to debug software versions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine using recorded execution traces to debug a second version of a code, as taught in Lindo and Lindo2 with where the second code is a different path in the same program as the first code, as taught in Davies.  Lindo2 teaches that a recorded trace may be modified and used in subsequent runs.  Id. at col. 11 ll. 43 – 60.  Therefore, one having ordinary skill in the art would have been motivated to combine using recorded execution traces to debug a second version of a code, as taught in Lindo and Lindo2 with where the second code is a different path in the same program as the first code, as taught in Davies, for the purpose of using a known technique to modify traces to run on alternate versions of program codes with a method that runs previously recorded traces on other versions of program codes.}

Claims 3 and 13
With respect to claims 3 and 13 Lindo, Lindo2, and Davies teach the invention as claimed, including: 
wherein the one or more recorded executions comprise at least one of a live execution of the executable entity or an emulated execution of the executable entity.   {A method to replay the recorded execution traces determines the second version of the code requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.}


Claims 4 and 14
With respect to claims 4 and 14 Lindo, Lindo2, and Davies teach the invention as claimed, including: 
further comprising recording the emulated execution of the one or more second executable instructions of the executable entity.  {A method to replay the recorded execution traces determines the second version of the code requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.}

Claims 5 and 15
Lindo, Lindo2, and Davies teach the invention as claimed, including: 
wherein identifying the one or more code paths consuming one or more corresponding inputs, a recording of which the recorded inputs lack such that there is no recorded execution coverage of the one or more code paths in the one or more recorded executions comprises identifying the one or more code paths based on one or more of a control flow coverage analysis or a basic block coverage analysis.    {A first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.}

Claims 6 and 16
With respect to claims 6 and 16 Lindo, Lindo2, and Davies teach the invention as claimed, including: 
wherein the control flow coverage analysis considers combinations of control flow patterns, and wherein the control flow coverage analysis trims a search space based on a sliding window over control flow statements.  {A first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.}

Claims 7 and 17
Lindo, Lindo2, and Davies teach the invention as claimed, including: 
wherein the one or more recorded executions record a first version of the executable entity, and wherein identifying the one or more code paths consuming one or more corresponding inputs, a recording of which the recorded inputs lack, such that here is no recorded execution coverage comprises identifying the one or more code paths in a second version of the executable entity.   {A method to replay the recorded execution traces determines the second version of the code requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.}

Claims 8 and 18
With respect to claims 8 and 18 Lindo, Lindo2, and Davies teach the invention as claimed, including: 
wherein emulating execution of the one or more first executable instructions of the executable entity using the recorded inputs comprises substituting code of the first version of the executable entity with code of the second version of the executable entity.  {A method to replay the recorded execution traces determines the second version of the code requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.}

Claims 9 and 19
With respect to claims 9 and 19 Lindo, Lindo2, and Davies teach the invention as claimed, including: 
wherein the one or more second executable instructions are present in the second version of the executable entity, but not the first version of the executable entity.  {A method to replay the recorded execution traces determines the second version of the code requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.}

Claim 10
With respect to claim 10 Lindo, Lindo2, and Davies teach the invention as claimed, including: 
further comprising classifying one or more outputs resulting from the emulated execution of the one or more second executable instructions using the one or more synthetic inputs.  {A method to replay the recorded execution traces determines the second version of the code requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./											May 8, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199